Citation Nr: 0908451	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-39 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for a depressive 
disorder with anxiety and substance abuse, currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his Brother


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to September 
1981 and from February 1983 to February 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.

The Veteran appeared and testified at a Board hearing before 
the undersigned Veterans Law Judge in January 2009. A 
transcript is of record.

The Veteran stated his service-connected disabilities have 
rendered him unemployable (See January 2009 Board hearing 
testimony, December 2007 VA Form 9). The Veteran has raised 
on an informal claim as to the issue of entitlement to a 
total disability rating based on individual unemployability 
(TDIU) due to service-connected disabilities and this matter 
is REFERRED to the RO for the appropriate action.


FINDING OF FACT

The Veteran's depressive disorder with anxiety and substance 
abuse is not manifested by occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or the inability to establish 
and maintain effective relationships.



CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent 
for depressive disorder with anxiety and substance abuse are 
not met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 
4.10, 4.126, 4.130, Diagnostic Code 9433 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2007); 38 CFR § 3.159(b)(1) (2008). As 
part of that notice, VA must inform the claimant of the 
information and evidence he is expected to provide, as well 
as the information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 
CFR § 3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

The provisions of 38 C.F.R. § 3.159 have been revised in part 
recently. These revisions are effective as of May 30, 2008. 
73 Fed. Reg. 23,353-23,356 (April 30, 2008). Notably, the 
final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application. The revised sentence 
reflects that the information and evidence that the claimant 
is informed that he or she is to provide must be provided 
within one year of the date of the notice. Finally, under 
38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability. 
Vazquez-Flores, 22 Vet. App. 37 at 5-6 (2008). 

In a February 2003 letter, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate an increased rating claim, as well as specifying 
what information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertains to his claim. An October 2008 letter additionally 
informed the Veteran of how the RO assigns disability ratings 
and effective dates if a claim for service connection or an 
increased rating is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In any event, the Board finds that a reasonable person could 
be expected to understand from the notice what was needed in 
spite of the notice error as the Veteran was clearly notified 
of the rating criteria for the evaluation of a depressive 
disorder in a May 2008 letter which was ultimately 
readjudicated in a June 2008 supplemental statement of the 
case.  

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claim. The 
record includes service records, VA medical records, Board 
hearing testimony, lay statements from the veteran, and 
appropriate VA medical examinations. Charles v. Principi, 16 
Vet. App. 370 (2002) (Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The Board finds that the record as it stands includes 
sufficient competent evidence to decide this claim. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the Veteran 
with the claim. The record reflects that the facts pertinent 
to the claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
Veteran regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the appeal. 


The Merits of the Claim

The Veteran was granted service connection for depressive 
disorder with anxiety and substance abuse in a February 1988 
rating decision and assigned a 10 percent disability rating, 
effective February 6, 1987. The veteran filed a claim for an 
increased rating in August 2002 and in a May 2003 rating 
decision, the RO increased the evaluation to 50 percent 
disabling. The Veteran contends that his depressive disorder 
with anxiety and substance abuse is more severely disabling 
than is reflected by the currently assigned 50 percent 
disability rating. Because the severity of the disorder does 
not approximate findings which would support an increased 
rating, and VA is obligated to only apply applicable rating 
schedule to disability rating claims, the claim will be 
denied. See Massey v. Brown, 7 Vet. App. 204, 208, (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the Veteran. 38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the Veteran is appealing 
the initial assignment of a disability rating, the severity 
of the disability is to be considered during the entire 
period from the initial assignment of the evaluation to the 
present time. Fenderson v. West, 12 Vet. App. 119 (1999); see 
also Hart v. Mansfield, 21 Vet. App 505 (2007) (Noting staged 
ratings analysis may also be appropriate in non-original 
rating claims). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.


The rating criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9433 are as follows: 

50 percent: occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining 
effective work and social relationships;

70 percent: occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships;

100 percent: total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss 
for names of close relatives, own occupation, or own 
name. 

Also of relevance to the evaluation of service-connected 
mental disorders is the Global Assessment of Functioning 
(GAF) rating, which is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental-health illness. Richard v. Brown, 9 Vet. 
App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some 
impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
any major impairment in several areas, such as work or 
school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school). 

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
unable to keep a job). 

A GAF of 51 to 60 is defined as moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, 
or school functioning (e.g., few friends, conflicts with 
peers or co-workers). 

A GAF of 61 to 70 is defined as mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., 
occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships. 

In an August 2003 VA mental health clinic note, the Veteran 
reported he was unhappy but did not know why. He complained 
of feeling very sad, difficulty  making decisions, decreased 
libido, feelings of guilt, disappointment in himself, less 
interest in others, not sleeping well, and irritability. He 
reported feeling angry for no reason and wanting to hurt 
people, however, he denied any plan or intent to hurt himself 
or others. The examiner noted the Veteran was in good contact 
with reality, and denied hallucinations. The examiner 
reported there was no evidence of thought disorder. The 
Veteran admitted occasional suicidal thoughts, but denied any 
active suicidal ideation. The examiner noted the Veteran's 
depression was rated as severe on the Beck Depression 
Inventory. The Veteran was diagnosed with dysthymic disorder; 
alcohol dependence; antisocial personality traits; and 
assigned a GAF of 55. 

In a May 2005 VA mental health clinic follow-up report, the 
Veteran reported doing "fairly well" at his new school. He 
stated he was not using illegal substances. He reported when 
at home, he was depressed. The examiner noted the Veteran was 
appropriately dressed with no evidence of a thought disorder. 
He maintained good eye contact, was easy to engage, and his 
mood and affect were neutral with no agitation or 
retardation. He did not attend to internal stimuli, his 
speech was a normal rate and tone, and judgment and insight 
were intact. The examiner noted a history of dysthymia.

An October 2006 VA treatment record indicated the Veteran was 
alert, pleasant,  and relaxed. He was oriented in all four 
spheres and attentive. The examiner reported that the 
Veteran's thought processes were clear and coherent, and that 
his dress and grooming were appropriate. The examiner noted 
the Veteran actively participated in counseling session.

In a February 2007 VA social work note, the Veteran reported 
5 months of sobriety and happiness with his marital 
situation. 

In an April 2008 VA social work note, the Veteran reported he 
was doing well, attending school and graduating in one week. 
The examiner noted the Veteran's affect was broad in range, 
he was observed smiling, and his eye contact was direct. 

The Veteran underwent a VA examination in April 2008 and 
reported he was "not a happy person." He had periods of 
sadness and sometimes had entire days where he was sad and 
did nothing. He reported a good deal of suicidal ideation. He 
stated he could sleep all day due to low energy and 
motivation. He reported a good deal of anger and rage at 
times, and stated he sometimes wanted to "choke" people. 
The examiner noted the Veteran had a history, going along 
with his depression, of cocaine and alcohol abuse. 

While the Veteran reported he was not working, this 
inactivity was based on physical pain. The examiner noted 
that upon testing, the veteran's short term memory was fair 
to good and overall, there was no evidence of difficulty with 
concentration, calculation, cognitive functioning, or 
communication skills. The veteran was able to maintain his 
personal hygiene and carried out his activities of daily 
living without difficulty. There was no evidence of a thought 
disorder and he reported no hallucinations or delusions. Eye 
contact was appropriate. The veteran reported that he had not 
consumed any illegal drugs in 20 months, however, he was 
still drinking. The examiner diagnosed the veteran with major 
depressive disorder, intermittent explosive disorder in 
remission; and substance abuse.

In April 2008 the Veteran's GAF score was 53, which is 
indicative of moderate symptoms. In January 2009, the Veteran 
testified at a Board hearing that he experienced memory, 
anger, and drinking problems.

The evidence of record includes VA examination reports and 
treatment records, Board hearing testimony, and lay 
statements. When the evidence of record is reviewed in light 
of the schedular criteria set forth above, the Board finds 
that the veteran's symptoms are not shown to approximate 
findings for a higher evaluation than 50 percent for 
depressive disorder with anxiety and substance abuse.

The evidence does not approximate findings indicating that 
the Veteran has exhibited the symptoms necessary to warrant 
an increased disability rating. He is able to perform 
activities of daily living, he does not have a flattened 
affect, circumstantial, circumlocutory or stereotyped speech.  
He did not report panic attacks more than once a week, and 
showed no difficulty in understanding complex commands.  In a 
written statement submitted by the veteran in support of his 
claim, he is articulate in language and argument (See 
December 2007 VA Form 9).  There is no indication of impaired 
judgment or abstract thinking. The April 2008 VA examiner 
stated the veteran's occupational situation was such that he 
had considerable difficulty working, and the major portion of 
this difficulty was physical issues associated with his 
lumbosacral or cervical strain, and the depression and 
substance abuse was a contributing factor.

During the Board hearing, the Veteran's representative asked 
for consideration of Johnson v. Brown, 7 Vet. App. 95, 96 
(1994) (See page 19 of the January 2009 Board hearing 
transcript), and stated that in order to establish a 100 
percent evaluation under Diagnostic Codes 9400 through 9411, 
it was sufficient that only one of three criteria need be met 
in order to grant the Veteran a 100 percent disability 
evaluation. 

The record indicates that at the time the Veteran's original 
claim was filed, a depressive disorder was evaluated using 
criteria from the general rating formula for psychoneurotic 
disorders. See 38 C.F.R. § 4.132, Diagnostic Code 9405 
(1996). Under this formula, a 100 percent disability rating 
was assigned: (1) where the attitudes of all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community, (2) where there existed 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or (3) where the individual was demonstrably 
unable to obtain or retain employment. Id. Each of the above 
three criteria provided an independent basis for granting a 
100 percent schedular evaluation for depressive disorder. See 
Johnson v. Brown, 7 Vet. App. 95, 97, 99 (1994). 

However, by regulatory amendment effective November 7, 1996, 
VA revised the Schedule for Rating Disabilities for mental 
disorders, as codified at 38 C.F.R. § 4.130, and as noted 
above.

The Veteran's reliance on the case of Johnson v. Brown, 9 
Vet. App. 7, 11 (1996) is misplaced as to the claim at issue. 
Historically, a February 1988 rating decision granted service 
connection for a depressive disorder, effective February 6, 
1987. While the representative argues for application of the 
psychoneurotic criteria in effect prior to November 7, 1996, 
the Veteran's current claim for an increased rating was 
received by the RO in August 2002, i.e., after the November 
7, 1996, effective date for the current psychoneurotic rating 
criteria. See 68 Fed. Reg. 51,454 (August 27, 2003). Thus, 
only the current criteria are applicable to the Veteran's 
claim. Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see 
also Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992) (Holding that VA 
must adhere to specific factors as enumerated in the rating 
criteria when evaluating schedular disability rating 
claims.).

Given the foregoing, the Board must find that the Veteran 
does not meet the criteria for the next higher rating of 70 
percent.

The symptoms experienced by the Veteran, as described above, 
are more akin to the kind of symptoms contemplated by the 
criteria for the 50 percent rating. The preponderance of the 
evidence is against the claim for an evaluation in excess of 
the currently assigned 50 percent rating. Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply. 38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 50 percent for depressive disorder with 
anxiety and substance abuse is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


